Case 1:21-cv-00138-RP Document 43-19 Filed 08/02/21 Page 1 of 18




                  Exhibit 19
7/10/2021                    Case 1:21-cv-00138-RP
                             Advanced                            Document
                                      Persistent Threat Compromise of Government43-19
                                                                                 Agencies, Filed     08/02/21 and
                                                                                           Critical Infrastructure, Page
                                                                                                                     Private2Sector
                                                                                                                              of 18 Organizations | CISA
          An official website of the United States government      Here's how you know
                                                                                                                                           TLP:WHITE




   Alert (AA20-352A)                                                                                                                             More Alerts




   Advanced Persistent Threat Compromise of Government Agencies, Critical Infrastructure, and
   Private Sector Organizations
   Original release date: December 17, 2020 | Last revised: April 15, 2021



   Summary
   Updated April 15, 2021: The U.S. Government attributes this activity to the Russian Foreign Intelligence Service (SVR).
   Additional information may be found in a statement from the White House. For more information on SolarWinds-related
   activity, go to https://us-cert.cisa.gov/remediating-apt-compromised-networks and https://www.cisa.gov/supply-chain-
   compromise.
   The Cybersecurity and Infrastructure Security Agency (CISA) is aware of compromises of U.S. government agencies, critical
   infrastructure entities, and private sector organizations by an advanced persistent threat (APT) actor beginning in at least
   March 2020. This APT actor has demonstrated patience, operational security, and complex tradecraft in these intrusions.
   CISA expects that removing this threat actor from compromised environments will be highly complex and challenging for
   organizations.

   (Updated January 6, 2021): One of the initial access vectors for this activity is a supply chain compromise of a Dynamic Link
   Library (DLL) in the following SolarWinds Orion products (see Appendix A). Note: prior versions of this Alert included a
   single bullet that listed two platform versions for the same DLL. For clarity, the Alert now lists these platform versions that
   share the same DLL version number separately, as both are considered affected versions.

       Orion Platform 2019.4 HF5, version 2019.4.5200.9083
       Orion Platform 2020.2 RC1, version 2020.2.100.12219
       Orion Platform 2020.2 RC2, version 2020.2.5200.12394
       Orion Platform 2020.2, version 2020.2.5300.12432
       Orion Platform 2020.2 HF1, version 2020.2.5300.12432
   Note (updated January 6, 2021): CISA has evidence that there are initial access vectors other than the SolarWinds Orion
   platform and has identified legitimate account abuse as one of these vectors (for details refer to Initial Access Vectors
   section). Specifically, we are investigating incidents in which activity indicating abuse of Security Assertion Markup
   Language (SAML) tokens consistent with this adversary’s behavior is present, yet where impacted SolarWinds instances
   have not been identified. CISA is continuing to work to confirm initial access vectors and identify any changes to the tactics,
   techniques, and procedures (TTPs). CISA will update this Alert as new information becomes available. Refer to
   CISA.gov/supply-chain-compromise for additional resources.

   (Updated January 6, 2021): On December 13, 2020, CISA released Emergency Directive 21-01: Mitigate SolarWinds Orion
   Code Compromise, ordering federal civilian executive branch departments and agencies to disconnect affected devices.
   CISA has subsequently issued supplemental guidance to Emergency Directive (ED) 21-01, most recently on January 6, 2021.
   Note: this Activity Alert does not supersede the requirements of ED 21-01 or any supplemental guidance and does not
   represent formal guidance to federal agencies under ED 21-01.
   CISA has determined that this threat poses a grave risk to the Federal Government and state, local, tribal, and territorial
   governments as well as critical infrastructure entities and other private sector organizations. CISA advises stakeholders to
   read this Alert and review the enclosed indicators (see Appendix B).
   Key Takeaways (updated December 18, 2020)
       This is a patient, well-resourced, and focused adversary that has sustained long duration activity on victim networks.
       CISA is investigating other initial access vectors in addition to the SolarWinds Orion supply chain compromise.
       Not all organizations that have the backdoor delivered through SolarWinds Orion have been targeted by the adversary
       with follow-on actions.
       Organizations with suspected compromises need to be highly conscious of operational security, including when
       engaging in incident response activities and planning and implementing remediation plans.                                           TLP:WHITE
https://us-cert.cisa.gov/ncas/alerts/aa20-352a                                                                                                             1/17
7/10/2021              Case 1:21-cv-00138-RP
                       Advanced                            Document
                                Persistent Threat Compromise of Government43-19
                                                                           Agencies, Filed     08/02/21 and
                                                                                     Critical Infrastructure, Page
                                                                                                               Private3Sector
                                                                                                                        of 18 Organizations | CISA

   (Updated January 8, 2021) For a downloadable list of indicators of compromise (IOCs), see the STIX file.                          TLP:WHITE
   (Updated April 15, 2021) See the following Malware Analysis Reports (MARs) for additional technical details and associated
   IOCs:
      AR21-039A: MAR-10318845-1.v1 - SUNBURST
      AR21-039B: MAR-10320115-1.v1 - TEARDROP
      AR21-105A: MAR-10327841-1.v1 – SUNSHUTTLE

   Technical Details
   Overview
   CISA is aware of compromises, which began at least as early as March 2020, at U.S. government agencies, critical
   infrastructure entities, and private sector organizations by an APT actor. This threat actor has demonstrated sophistication
   and complex tradecraft in these intrusions. CISA expects that removing the threat actor from compromised environments
   will be highly complex and challenging. This adversary has demonstrated an ability to exploit software supply chains and
   shown significant knowledge of Windows networks. It is likely that the adversary has additional initial access vectors and
   TTPs that have not yet been discovered. CISA will continue to update this Alert and the corresponding IOCs as new
   information becomes available.
   Initial Infection Vectors [TA0001]
   (Updated January 6, 2021): CISA is investigating incidents that exhibit adversary TTPs consistent with this activity, including
   some where victims either do not leverage SolarWinds Orion or where SolarWinds Orion was present but where there was
   no SolarWinds exploitation activity observed. CISA incident response investigations have identified that initial access in
   some cases was obtained by password guessing [T1101.001], password spraying [T1101.003], and inappropriately secured
   administrative credentials [T1078] accessible via external remote access services [T1133]. Initial access root cause analysis
   is still ongoing in a number of response activities and CISA will update this section as additional initial vectors are
   identified.
   Volexity has also reported publicly that they observed the APT using a secret key that the APT previously stole in order to
   generate a cookie to bypass the Duo multi-factor authentication (MFA) protecting access to Outlook Web App (OWA).[1]
   Volexity attributes this intrusion to the same activity as the SolarWinds Orion supply chain compromise, and the TTPs are
   consistent between the two. This observation indicates that there are other initial access vectors beyond SolarWinds Orion,
   and there may still be others that are not yet known.
   SolarWinds Orion Supply Chain Compromise [T1195.002]
   SolarWinds Orion is an enterprise network management software suite that includes performance and application
   monitoring and network configuration management along with several different types of analyzing tools. SolarWinds Orion
   is used to monitor and manage on-premise and hosted infrastructures. To provide SolarWinds Orion with the necessary
   visibility into this diverse set of technologies, it is common for network administrators to configure SolarWinds Orion with
   pervasive privileges, making it a valuable target for adversary activity.

   The threat actor has been observed leveraging a software supply chain compromise of SolarWinds Orion products[2] (see
   Appendix A). The adversary added a malicious version of the binary solarwinds.orion.core.businesslayer.dll into
   the SolarWinds software lifecycle, which was then signed by the legitimate SolarWinds code signing certificate. This binary,
   once installed, calls out to a victim-specific avsvmcloud[.]com domain using a protocol designed to mimic legitimate
   SolarWinds protocol traffic. After the initial check-in, the adversary can use the Domain Name System (DNS) response to
   selectively send back new domains or IP addresses for interactive command and control (C2) traffic. Consequently, entities
   that observe traffic from their SolarWinds Orion devices to avsvmcloud[.]com should not immediately conclude that the
   adversary leveraged the SolarWinds Orion backdoor. Instead, additional investigation is needed into whether the
   SolarWinds Orion device engaged in further unexplained communications. If additional Canonical Name record (CNAME)
   resolutions associated with the avsvmcloud[.]com domain are observed, possible additional adversary action leveraging
   the backdoor has occurred.
   Based on coordinated actions by multiple private sector partners, as of December 15, 2020, avsvmcloud[.]com resolves to
   20.140.0[.]1 , which is an IP address on the Microsoft blocklist. This negates any future use of the implants and would
   have caused communications with this domain to cease. In the case of infections where the attacker has already moved C2
   past the initial beacon, infection will likely continue notwithstanding this action.
   SolarWinds Orion typically leverages a significant number of highly privileged accounts and access to perform normal
   business functions. Successful compromise of one of these systems can therefore enable further action and privileges in
   any environment where these accounts are trusted.
   Anti-Forensic Techniques                                                                                                          TLP:WHITE
https://us-cert.cisa.gov/ncas/alerts/aa20-352a                                                                                                       2/17
7/10/2021              Case 1:21-cv-00138-RP
                       Advanced                            Document
                                Persistent Threat Compromise of Government43-19
                                                                           Agencies, Filed     08/02/21 and
                                                                                     Critical Infrastructure, Page
                                                                                                               Private4Sector
                                                                                                                        of 18 Organizations | CISA

   The adversary is making extensive use of obfuscation to hide their C2 communications. The adversary is using virtual              TLP:WHITE
   private servers (VPSs), often with IP addresses in the home country of the victim, for most communications to hide their
   activity among legitimate user traffic. The attackers also frequently rotate their “last mile” IP addresses to different
   endpoints to obscure their activity and avoid detection.
   FireEye has reported that the adversary is using steganography (Obfuscated Files or Information: Steganography
   [T1027.003]) to obscure C2 communications.[3] This technique negates many common defensive capabilities in detecting
   the activity. Note: CISA has not yet been able to independently confirm the adversary’s use of this technique.

   According to FireEye, the malware also checks for a list of hard-coded IPv4 and IPv6 addresses—including RFC-reserved
   IPv4 and IPv6 IP—in an attempt to detect if the malware is executed in an analysis environment (e.g., a malware analysis
   sandbox); if so, the malware will stop further execution. Additionally, FireEye analysis identified that the backdoor
   implemented time threshold checks to ensure that there are unpredictable delays between C2 communication attempts,
   further frustrating traditional network-based analysis.
   While not a full anti-forensic technique, the adversary is heavily leveraging compromised or spoofed tokens for accounts for
   lateral movement. This will frustrate commonly used detection techniques in many environments. Since valid, but
   unauthorized, security tokens and accounts are utilized, detecting this activity will require the maturity to identify actions
   that are outside of a user’s normal duties. For example, it is unlikely that an account associated with the HR department
   would need to access the cyber threat intelligence database.
   Taken together, these observed techniques indicate an adversary who is skilled, stealthy with operational security, and is
   willing to expend significant resources to maintain covert presence.
   Privilege Escalation and Persistence [TA0004, TA0003]
   (Updated January 6, 2021): The adversary has been observed using multiple persistence mechanisms across a variety of
   intrusions. CISA has observed the threat actor adding authentication credentials, in the form of assigning tokens and
   certificates, to existing Azure/Microsoft 365 (M365) application service principals. These additional credentials provide
   persistence and escalation mechanisms and a programmatic method of interacting with the Microsoft Cloud tenants (often
   with Microsoft Graph Application Programming Interface [API]) to access hosted resources without significant evidence or
   telemetry being generated.
   (Updated January 6, 2021): Microsoft reported that the actor has added new federation trusts to existing on-premises
   infrastructure, a technique that CISA believes was utilized by a threat actor in an incident to which CISA has responded.
   Where this technique is used, it is possible that authentication can occur outside of an organization’s known infrastructure
   and may not be visible to the legitimate system owner. Microsoft has released a query to help identify this activity, as well
   as a Sentinel detection for identifying changes to the identity federation from a user or application.[4]
   User Impersonation
   (Updated January 6, 2021): The adversary’s initial objectives, as understood today, appear to be to collect information from
   victim environments. One method the adversary is accomplishing this objective is by compromising the SAML signing
   certificate using their escalated Active Directory privileges. Once this is accomplished, the adversary creates unauthorized
   but valid tokens and presents them to services that trust SAML tokens from the environment. These tokens can then be
   used to access resources in hosted environments, such as email, for data exfiltration via authorized APIs. During the
   persistence phase, the additional credentials being attached to service principals obfuscates the activity of user objects,
   because they appear to be accessed by the individual, and such individual access is normal and not logged in all M365
   licensing levels.
   CISA has observed in its incident response work adversaries targeting email accounts belonging to key personnel, including
   IT and incident response personnel.
   These are some key functions and systems that commonly use SAML.

      Hosted email services
      Hosted business intelligence applications
      Travel systems
      Timecard systems
      File storage services (such as SharePoint and OneDrive)
   (New January 6, 2021): Detection: Identifying Compromised Azure/M365 Resources
   CISA created Sparrow.ps1[5] to help detect possible compromised accounts and applications in the Azure/M365
   environment. Sparrow is intended for use by incident responders and focuses on the narrow scope of user and application
   activity endemic to identity- and authentication-based attacks seen recently in multiple sectors. It is neither comprehensive

                                                                                                                                     TLP:WHITE
https://us-cert.cisa.gov/ncas/alerts/aa20-352a                                                                                                       3/17
7/10/2021              Case 1:21-cv-00138-RP
                       Advanced                            Document
                                Persistent Threat Compromise of Government43-19
                                                                           Agencies, Filed     08/02/21 and
                                                                                     Critical Infrastructure, Page
                                                                                                               Private5Sector
                                                                                                                        of 18 Organizations | CISA

   nor exhaustive of available data and is intended to narrow a larger set of available investigation modules and telemetry to       TLP:WHITE
   those specific to recent intrusions on federated identity sources and applications. Sparrow can be found on CISA’s GitHub
   page at https://github.com/cisagov/Sparrow.
   Detection: Impossible Logins
   The adversary is using a complex network of IP addresses to obscure their activity, which can result in a detection
   opportunity referred to as “impossible travel.” Impossible travel occurs when a user logs in from multiple IP addresses that
   are a significant geographic distance apart (i.e., a person could not realistically travel between the geographic locations of
   the two IP addresses during the time period between the logins). Note: implementing this detection opportunity can result
   in false positives if legitimate users apply virtual private network (VPN) solutions before connecting into networks.
   Detection: Impossible Tokens
   The following conditions may indicate adversary activity.
      (Updated January 6, 2021): Most organizations have SAML tokens with 1-hour validity periods. Long SAML token validity
      durations, such as 24 hours, could be unusual. Exact values (measured in precise seconds) is also considered unusual.
      The SAML token contains different timestamps, including the time it was issued and the last time it was used. A token
      having the same timestamp for when it was issued and when it was used is not indicative of normal user behavior as
      users tend to use the token within a few seconds but not at the exact same time of issuance.
      A token that does not have an associated login with its user account within an hour of the token being generated also
      warrants investigation.
      (New January 6, 2021): Tokens with missing or unusual MFA details, when MFA is enforced, is considered an anomaly
      and should be investigated. This requires correlation of identity provider (iDP) logs with cloud access; differences in
      claims indicate manipulated values. All claims should have a corresponding iDP entry.
   (New December 21, 2020): see the National Security Agency (NSA) Cybersecurity Advisory: Detecting Abuse of
   Authentication Mechanisms for additional detection methods as well as mitigation recommendations.
   Operational Security
   Due to the nature of this pattern of adversary activity—and the targeting of key personnel, incident response staff, and IT
   email accounts—discussion of findings and mitigations should be considered very sensitive, and should be protected by
   operational security measures. An operational security plan needs to be developed and socialized, via out-of-band
   communications, to ensure all staff are aware of the applicable handling caveats.
   Operational security plans should include:
      Out-of-band communications guidance for staff and leadership;
      An outline of what “normal business” is acceptable to be conducted on the suspect network;
      A call tree for critical contacts and decision making; and
      Considerations for external communications to stakeholders and media.
   MITRE ATT&CK® Techniques
   CISA assesses that the threat actor engaged in the activities described in this Alert uses the below-listed ATT&CK
   techniques.
      Query Registry [T1012]
      Obfuscated Files or Information [T1027]
      Obfuscated Files or Information: Steganography [T1027.003]
      Process Discovery [T1057]
      Indicator Removal on Host: File Deletion [T1070.004]
      Application Layer Protocol: Web Protocols [T1071.001]
      Application Layer Protocol: DNS [T1071.004]
      File and Directory Discovery [T1083]
      Ingress Tool Transfer [T1105]
      Data Encoding: Standard Encoding [T1132.001]
      Supply Chain Compromise: Compromise Software Dependencies and Development Tools [T1195.001]
      Supply Chain Compromise: Compromise Software Supply Chain [T1195.002]
      Software Discovery [T1518]
      Software Discovery: Security Software [T1518.001]
      Create or Modify System Process: Windows Service [T1543.003]
      Subvert Trust Controls: Code Signing [T1553.002]
      Dynamic Resolution: Domain Generation Algorithms [T1568.002]
      System Services: Service Execution [T1569.002]                                                                                 TLP:WHITE
https://us-cert.cisa.gov/ncas/alerts/aa20-352a                                                                                                       4/17
7/10/2021              Case 1:21-cv-00138-RP
                       Advanced                            Document
                                Persistent Threat Compromise of Government43-19
                                                                           Agencies, Filed     08/02/21 and
                                                                                     Critical Infrastructure, Page
                                                                                                               Private6Sector
                                                                                                                        of 18 Organizations | CISA

      Compromise Infrastructure [T1584]                                                                                              TLP:WHITE

   Mitigations
   (Updated January 6, 2021) SolarWinds Orion Owners
   Networks with SolarWinds Orion products will generally fall into one of three categories. (Note: for the purposes of
   mitigation analysis, a network is defined as any computer network with hosts that share either a logical trust or any account
   credentials with SolarWinds Orion.)
      Category 1 includes those who do not have the identified malicious binary code on their network and can forensically
      confirm that the binary was never present on their systems. This includes networks that do not, and never did, utilize
      the affected versions of SolarWinds Orion products (see Appendix A).
      Category 2 includes networks where the presence of the malicious binary has been identified—with or without
      beaconing to avsvmcloud[.]com . This includes networks that previously utilized affected versions of SolarWinds Orion
      but where the organization has forensically verified (through comprehensive network monitoring and analysis) that
      platforms running the affected software either:

        a. Had no beaconing, or
        b. Only beaconed to avsvmcloud[.]com and have not had any secondary C2 activity to a separate domain or IP
           address or other adversary activity or secondary actions on objectives (AOOs),[6] such as SAML token abuse.

      Category 2 organizations, after conducting appropriate forensic analysis to ensure they only have Category 2 activity,
      can rebuild the platform, harden the configuration based on SolarWinds secure configuration guidelines, and resume
      use as determined by and consistent with their thorough risk evaluation. For entities not subject to ED 21-01, this can be
      accomplished by following the steps below. Federal agencies subject to ED 21-01 must follow the appropriate steps as
      outlined in the effective ED 21-01 supplemental guidance.

        a. Denying all incoming and outgoing ( any:any ) communications outside of the organization’s device network
            management enclave, with additional assurance that communications to the public internet to and from hosts
            running SolarWinds Orion products has been blocked.
        b. Cloud instances of Orion should only monitor cloud resources in that cloud infrastructure.
        c. On-premises instances of Orion should not be permissioned with any cloud/hosted identity accounts.
        d. Restoration of SolarWinds may be done from the legacy database following the SolarWinds restore guidance
            (http://solarwinds.com/upgrading-your-environment). Restoration for affected versions will differ from restoration
            for unaffected versions—agencies must ensure that they are following the correct restoration guidance.
        e. Before building SolarWinds:
               i. All account credentials, or other shared secrets (e.g., Simple Network Management Protocol [SNMP] strings) that
                  are or had been utilized by the affected SolarWinds Orion device being rebuilt should be changed.
              ii. Enable MFA for these credentials, whenever possible.
             iii. Provide service accounts with the minimum privilege necessary for the role performed, whenever possible.
             iv. For accounts where MFA is not possible (e.g., service accounts), use randomly generated long and complex
                  passwords (greater than 25 characters) and implement a maximum 90-day rotation policy for these passwords.
              v. Remove all inbound trust relationships to the SolarWinds Orion device being rebuilt.
         f. Re-building a SolarWinds Orion Platform to at least version 2020.2.1 HF2 and updating the host to the latest
            supported build, at least Windows 2016.
        g. Following the SolarWinds secure configuration (hardening) guidelines provided by the vendor, which can be found
            at: https://documentation.solarwinds.com/en/Success_Center/orionplatform/content/core-secure-
            configuration.htm. CISA does not recommend configuring the SolarWinds software to implement SAML-based
            authentication that relies on Microsoft’s Active Directory Federated Services if it has not already been configured to
            leverage SAML. This configuration is currently being exploited by the threat actor with this activity.
        h. Configuring logging to ensure that all logs on the host operating system and SolarWinds platform are being captured
            and stored for at least 180 days.
         i. Configure logging to ensure that all logs from the host OS, SolarWinds platform, and associated network logs are
            being captured and stored for at least 180 days in a separate, centralized log aggregation capability.
         j. Implementing subsequent SolarWinds Orion Platform updates. CISA recommends installing all updates within 48
            hours of release.

      Category 3 includes those networks that used affected versions of SolarWinds Orion and have evidence of follow-on
      threat actor activity, such as binary beaconing to avsvmcloud[.]com and secondary C2 activity to a separate domain or
      IP address (typically but not exclusively returned in avsvmcloud[.]com CNAME responses). Additionally, organizations           TLP:WHITE
https://us-cert.cisa.gov/ncas/alerts/aa20-352a                                                                                                       5/17
7/10/2021              Case 1:21-cv-00138-RP
                       Advanced                            Document
                                Persistent Threat Compromise of Government43-19
                                                                           Agencies, Filed     08/02/21 and
                                                                                     Critical Infrastructure, Page
                                                                                                               Private7Sector
                                                                                                                        of 18 Organizations | CISA

      that have observed communications with avsvmcloud[.]com that appear to suddenly cease prior to December 14,                     TLP:WHITE
      2020—not due to an action taken by their network defenders—fall into this category. Assume the environment has been
      compromised, and initiate incident response procedures immediately. Recovery and remediation of Category 3 activity
      requires a complex reconstitution and mitigation plan, which may include comprehensively rebuilding the
      environment. This should be coordinated with an organization’s leadership and incident response team.

   Compromise Mitigations
   (Updated January 6, 2021): If the adversary has compromised administrative level credentials in an environment—or if
   organizations identify SAML abuse in the environment, simply mitigating individual issues, systems, servers, or specific user
   accounts will likely not lead to the adversary’s removal from the network. In such cases, organizations should consider the
   entire identity trust store as compromised. In the event of a total identity compromise, a full reconstitution of identity and
   trust services is required to successfully remediate. In this reconstitution, it bears repeating that this threat actor is among
   the most capable, and in many cases, a full rebuild of the environment is the safest action. A Microsoft blog post, Advice for
   incident responders on recovery from systemic identity compromises outlines processes and procedures needed to
   remediate this type of activity and retain administrative control of an environment. In addition to the recommendations in
   this blog post, CISA recommends the following actions:
    1. Take actions to remediate kerberoasting, including, as necessary or appropriate, engaging with a 3rd party with
       experience eradicating APTs from enterprise networks. For Windows environments, refer to the following:
        a. See Microsoft’s documentation on kerberoasting: https://techcommunity.microsoft.com/t5/microsoft-security-
            and/detecting-ldap-based-kerberoasting-with-azure-atp/ba-p/462448.
        b. Change all account credentials, or other shared secrets (e.g., SNMP strings) that were potentially exposed:
               i. Enable MFA for these credentials, whenever possible;
              ii. Provide service accounts with the minimum level of privilege necessary for the role performed, whenever
                  possible; and
             iii. For accounts where MFA is not possible, require use of randomly generated long and complex passwords (greater
                  than 25 characters) and implement a maximum 90-day rotation policy for these passwords.
        c. Replace the user accounts with a Group Managed Service Account (gMSA). See https://docs.microsoft.com/en-
            us/windows-server/security/group-managed-service-accounts/group-managed-service-accounts-overview, and
            Implement Group Managed Service Accounts: https://docs.microsoft.com/en-us/windows-server/security/group-
            managed-service-accounts/group-managed-service-accounts-overview.
        d. Set account options for service accounts to support AES256_CTS_HMAC_SHA1_96 and not support DES, RC4, or
            AES128 bit encryption
        e. Define the Security Policy setting, for Network Security: Configure Encryption types allowed for Kerberos. Set the
            allowable encryption types to AES256_HMAC_SHA1 and Future encryption types. https://docs.microsoft.com/en-
            us/windows/security/threat-protection/security-policy-settings/network-security-configure-encryption-types-
            allowed-for-kerberos
         f. See Microsoft’s documentation on how to reset the Kerberos Ticket Granting Ticket password, twice:
            https://docs.microsoft.com/en-us/windows-server/identity/ad-ds/manage/ad-forest-recovery-resetting-the-krbtgt-
            password.
   SolarWinds Orion Specific Mitigations
   The following mitigations apply to networks using the SolarWinds Orion product. This includes any information system that
   is used by an entity or operated on its behalf.
   Organizations that have the expertise to take the actions in Step 1 immediately should do so before proceeding to Step 2.
   Organizations without this capability should proceed to Step 2. Federal civilian executive branch agencies should ignore the
   below and refer instead to Emergency Directive 21-01 (and forthcoming associated guidance) for mitigation steps.
      Step 1
         Forensically image system memory and/or host operating systems hosting all instances of affected versions of
         SolarWinds Orion. Analyze for new user or service accounts, privileged or otherwise.
         Analyze stored network traffic for indications of compromise, including new external DNS domains to which a small
         number of agency hosts (e.g., SolarWinds systems) have had connections.
      Step 2
         Affected organizations should immediately disconnect or power down affected all instances of affected versions of
         SolarWinds Orion from their network.
         Additionally:
             Block all traffic to and from hosts, external to the enterprise, where any version of SolarWinds Orion software has
             been installed.
             Identify and remove all threat actor-controlled accounts and identified persistence mechanisms.
                                                                                                                                      TLP:WHITE
https://us-cert.cisa.gov/ncas/alerts/aa20-352a                                                                                                       6/17
7/10/2021                Case 1:21-cv-00138-RP
                         Advanced                            Document
                                  Persistent Threat Compromise of Government43-19
                                                                             Agencies, Filed     08/02/21 and
                                                                                       Critical Infrastructure, Page
                                                                                                                 Private8Sector
                                                                                                                          of 18 Organizations | CISA

       Step 3                                                                                                                                           TLP:WHITE
           Only after all known threat actor-controlled accounts and persistence mechanisms have been removed:
              Treat all hosts monitored by the SolarWinds Orion monitoring software as compromised by threat actors and
              assume that the threat actor has deployed further persistence mechanisms.
              Rebuild hosts monitored by the SolarWinds Orion monitoring software using trusted sources.
              Reset all credentials used by or stored in SolarWinds software. Such credentials should be considered
              compromised.
       (New December 19, 2020) For all network devices (routers, switches, firewalls, etc.) managed by affected SolarWinds
       servers that also have indications of additional adversary activity, CISA recommends the following steps:
           Device configurations
              Audit all network device configurations, stored or managed on the SolarWinds monitoring server, for signs of
              unauthorized or malicious configuration changes.
              Audit the configurations found on network devices for signs of unauthorized or malicious configuration changes.
              Organizations should ensure they audit the current network device running configuration and any local
              configurations that could be loaded at boot time.
           Credential and security information reset
              Change all credentials being used to manage network devices, to include keys and strings used to secure
              network device functions (SNMP strings/user credentials, IPsec/IKE preshared keys, routing secrets,
              TACACS/RADIUS secrets, RSA keys/certificates, etc.).
           Firmware and software validation
              Validate all network device firmware/software which was stored or managed on the SolarWinds monitoring
              server. Cryptographic hash verification should be performed on such firmware/software and matched against
              known good hash values from the network vendor. CISA recommends that, if possible, organizations download
              known good versions of firmware.
       For network devices managed by the SolarWinds monitoring server, the running firmware/software should be checked
       against known good hash values from the network vendor. CISA recommends that, if possible, organizations re-upload
       known good firmware/software to managed network devices and perform a reboot.

   See Joint Alert on Technical Approaches to Uncovering and Remediating Malicious Activity for more information on
   incident investigation and mitigation steps based on best practices.
   CISA will update this Alert, as information becomes available and will continue to provide technical assistance, upon
   request, to affected entities as they work to identify and mitigate potential compromises.

   Contact Information
   CISA encourages recipients of this report to contribute any additional information that they may have related to this threat.
   For any questions related to this report, please contact CISA at
       1-888-282-0870 (From outside the United States: +1-703-235-8832)
       central@cisa.dhs.gov (UNCLASS)
       us-cert@dhs.sgov.gov (SIPRNET)
       us-cert@dhs.ic.gov (JWICS)

   CISA encourages you to report any suspicious activity, including cybersecurity incidents, possible malicious code, software
   vulnerabilities, and phishing-related scams. Reporting forms can be found on the CISA/US-CERT homepage at
   http://www.us-cert.cisa.gov/.

   Appendix A: Affected SolarWinds Orion Products
   Table 1 identifies recent versions of SolarWinds Orion Platforms and indicates whether they have been identified as having
   the Sunburst backdoor present. (Updated January 6, 2021: added SHA-1 and MD5 hashes to table 1; updated SHA-256 hash
   for version 2019.4 HF6).
                                                 Table 1: Affected SolarWinds Orion Products
   Orion Platf Sunburst Bac
                            File Versi
   orm Versio kdoor Code P             SHA-256                                    SHA-1                                      MD5
                            on
   n           resent
               Tampered bu
                            2019.4.5 a25cadd48d70f6ea0c4a241d99c5241269e6faccb405
   2019.4      t not backdo                                                       5e643654179e8b4cfe1d3c1906a90a4c8d611cea   e18a6a21eb44e77ca8d739a72209c370
                            200.8890 4e62d16784640f8e53bc
               ored
   2019.4 HF             2019.4.5 9bee4af53a8cdd7ecabe5d0c77b6011a
             No                                                    48e84a1ed30d36f6750bce8748fe0edbfa9fb3dc                  b3f7ac8215b73e73e1e184933c788759
   1                     200.8950 be887ac516a5a22ad51a058830403690

                                                                                                                                                        TLP:WHITE
https://us-cert.cisa.gov/ncas/alerts/aa20-352a                                                                                                                      7/17
7/10/2021                   Case 1:21-cv-00138-RP
                            Advanced                            Document
                                     Persistent Threat Compromise of Government43-19
                                                                                Agencies, Filed     08/02/21 and
                                                                                          Critical Infrastructure, Page
                                                                                                                    Private9Sector
                                                                                                                             of 18 Organizations | CISA
   Orion Platf Sunburst Bac                                                                                                                              TLP:WHITE
                            File Versi
   orm Versio kdoor Code P             SHA-256                                    SHA-1                                      MD5
                            on
   n           resent
   2019.4 HF               2019.4.5 bb86f66d11592e3312cd03423b754f7337aeebba920
             No                                                                  162bb92a18bb39ac7e9a9997369a6efe0dd74094    563d4d55eae72710f9419975d087fd11
   2                       200.8996 4f54b745ed3821de6252d
   2019.4 HF               2019.4.5 ae6694fd12679891d95b427444466f186bcdcc79bc06
             No                                                                  98bb0c5d1a711472225dc1194133f37c80159664    d22e80d03fe69389cbf3299f6f800f80
   3                       200.9001 27b590e0cb40de1928ad
   2019.4 HF               2019.4.5 9d6285db647e7eeabdb85b409fad6146
             No                                                      2a255070160b1c6fcad4f0586b64691fe8b6d0f8                6b5f205d79a647b275500597975314a5
   4                       200.9045 7de1655098fec2e25aeb7770299e9fee
   2020.2 RC               2020.2.1 dab758bf98d9b36fa057a66cd0284737abf89857b73c
             Yes                                                                 1acf3108bf1e376c8848fbb25dc87424f2c2a39c    731d724e8859ef063c03a8b1ab7f81ec
   1                       00.12219 a89280267ee7caf62f3b
   2019.4 HF               2019.4.5 32519b85c0b422e4656de6e6c41878e95fd95026267
             Yes                                                                 76640508b1e7759e548771a5359eaed353bf1eec    b91ce2fa41029f6955bff20079468448
   5                       200.9083 daab4215ee59c107d6c77
                           2020.2.5
   2020.2 RC                        019085a76ba7126fff22770d71bd901c325fc68ac55aa
             Yes           200.1239                                               2f1a5a7411d015d01aaee4535835400191645023   2c4a910a1299cdae2a4e55988a2f102e
   2                                743327984e89f4b0134
                           4
   2020.2                  2020.2.5
                                    ce77d116a074dab7a22a0fd4f2c1ab475f16eec42e1d
              Yes          300.1243                                              d130bd75645c2433f88ac03e73395fba172ef676    846e27a652a5e1bfbd0ddd38a16dc865
   2020.2                           ed3c0b0aa8211fe858d6
                           2
   HF1
   2019.4 HF               2019.4.5 8dfe613b00d495fb8905bdf6e1317d3e3ac1f63a6260
             No                                                                  00f66fc1f74b9ecabf1aafc123f2ef0f94edc258    1412c74537fc769b5dd34b4c1da0bf48
   6                       200.9106 32fa2bdad4750887ee8a
   2020.2.
   1                       2020.2.1
                                    143632672dcb6ef324343739636b984f5c52ece0e078
              No           5300.127                                              8acbcc116baa80262d09635bd312018372fefca6    2d9b1245d42bb9f928da2528bb057de2
                                    cfee7c6cac4a3545403a
   2020.2.                 66
   1 HF1
                           2020.2.1
   2020.2.1 H                       cc870c07eeb672ab33b6c2be51b173ad
              No           5300.129                                  babf9af689033fa2a825528715ae6dc625619e65                610ec1ab7701b410df1e309240343cdf
   F2                               5564af5d98bfc02da02367a9e349a76f
                           01




   Appendix B: Indicators of Compromise
   Due to the operational security posture of the adversary, most observable IOCs are of limited utility; however, they can be
   useful for quick triage. Below is a compilation of IOCs from a variety of public sources provided for convenience. CISA will be
   updating this list with CISA developed IOCs as our investigations evolve. Note: removed two IOCs (12.227.230[.]4,
   65.153.203[.]68) and corrected typo, updated December 19, 2020; added multiple new IOCs on January 6, 2021 (new IOCs
   added are at the bottom of the table); corrected typos, added new IOC, and deleted duplicate hash on January 7, 2021.
                                                         Table 2: Indicators of Compromise
                                                     Typ
   IOC                                               e
                                                         Notes             References          Source

                                                                           https://msrc-bl
                                                                           og.microsoft.co
                                                                           m/2020/12/13/
   32519b85c0b422e4656de6e6c41878e95fd95026267da           Backdoor.Sunbur
   ab4215ee59c107d6c77
                                                 hash
                                                           st
                                                                           customer-guid
                                                                           ance-on-recent
                                                                           -nation-state-c
                                                                           yber-attacks/
                                                                        https://msrc-blog.mi
                                                                        crosoft.com/2020/1
   a25cadd48d70f6ea0c4a241d99c5241269e6faccb4054e       Backdoor.Sunbur 2/13/customer-guida
                                                   hash
   62d16784640f8e53bc                                   st              nce-on-recent-natio
                                                                        n-state-cyber- attac
                                                                        ks/
                                                                        https://msrc-blog.mi
                                                                        crosoft.com/2020/1
   d3c6785e18fba3749fb785bc313cf8346182f532c59172b      Backdoor.Sunbur 2/13/customer-guida
                                                   hash
   69adfb31b96a5d0af                                    st              nce-on-recent-natio
                                                                        n-state-cyber- attack
                                                                        s/
                                                                        https://www.volexit
                                                                        y.com/blog/2020/1
                                                        DEFTSECURITY[.] 2/14/dark-halo-lever
   13.59.205[.]66                                  IPv4                                       Volexity
                                                        com             ages-solarwinds-co
                                                                        mpromise-to-breach
                                                                        -organizations/

                                                                                                                                                         TLP:WHITE
https://us-cert.cisa.gov/ncas/alerts/aa20-352a                                                                                                                       8/17
7/10/2021                Case   1:21-cv-00138-RP
                         Advanced                           Document
                                  Persistent Threat Compromise            43-19
                                                               of Government Agencies,Filed
                                                                                       Critical08/02/21         Page
                                                                                               Infrastructure, and      10Sector
                                                                                                                   Private  of 18Organizations | CISA
                                                     Typ
   IOC                                                   Notes             References            Source                                           TLP:WHITE
                                                     e
                                                                             https://www.vir
                                                                             ustotal.com/gu
                                                                             i/domain/defts
                                                                             ecurity.com/de
                                                          Domain maliciou
                                                          s on VT, registere tails
                                                         d with Amazon,
                                                     dom hosted on US IP a
                                                                           https://www.vo
   deftsecurity[.]com                                                                      Volexity
                                                     ain ddress 13.59.205. lexity.com/blo
                                                         66, malware repo g/2020/12/14/d
                                                         sitory, spyware a
                                                                           ark-halo-levera
                                                         nd malware
                                                                          ges-solarwinds
                                                                          -compromise-t
                                                                          o-breach-organ
                                                                          izations/
                                                                           https://www.volexit
                                                                          y.com/blog/2020/1
                                                        FREESCANONLIN 2/14/dark-halo-lever
   54.193.127[.]66                                 IPv4
                                                        E[.]com           ages-solarwinds-co
                                                                          mpromise-to-breach
                                                                          -organizations/
                                                                          https://msrc-blog.mi
                                                                          crosoft.com/2020/1
   ac1b2b89e60707a20e9eb1ca480bc3410ead40643b386                          2/13/customer-guida
                                                   hash No info available
   d624c5d21b47c02917c                                                    nce-on-recent-natio
                                                                          n-state-cyber-attack
                                                                          s/
                                                                          https://msrc-blog.mi
                                                                          crosoft.com/2020/1
   c09040d35630d75dfef0f804f320f8b3d16a48107107691                        2/13/customer-guida
                                                   hash No info available
   8e9b236a321c1ea77                                                      nce-on-recent-natio
                                                                          n-state-cyber-attack
                                                                          s/
                                                                         https://msrc-blog.mi
                                                                         crosoft.com/2020/1
   dab758bf98d9b36fa057a66cd0284737abf89857b73ca8                        2/13/customer-guida
                                                  hash No info available
   9280267ee7caf62f3b                                                    nce-on-recent-natio
                                                                         n-state-cyber-attack
                                                                         s/
                                                                         https://msrc-blog.mi
                                                                         crosoft.com/2020/1
   eb6fab5a2964c5817fb239a7a5079cabca0a00464fb3e0                        2/13/customer-guida
                                                  hash No info available
   7155f28b0a57a2c0ed                                                    nce-on-recent-natio
                                                                         n-state-cyber-attack
                                                                         s/
                                                         Reported by Fire
                                                         Eye/ The malicio
                                                         us DLL calls out t
                                                         o a remote netwo
                                                         rk infrastructure
                                                         using the domain
                                                         s avsvmcloud[.]c
                                                         om. to prepare p
                                                         ossible second-st https://www.volexit https://msrc-blog.microsoft.com/2020/12/13/customer-g
                                                         age payloads, mo y.com/blog/2020/1
                                                                                                  uidance-on-recent-nation-state-cyber-attacks/
                                                     dom ve laterally in the 2/14/dark-halo-lever
   avsvmcloud[.]com
                                                     ain organization, and ages-solarwinds-co FireEye Report Talos
                                                         compromise or e mpromise-to-breach
                                                         xfiltrate data. Mal -organizations/      Volexity
                                                         icious on VT. Host
                                                         ed on IP address
                                                         20.140.0.1, which
                                                         is registered with
                                                         Microsoft. malwa
                                                         re callhome, com
                                                         mand and contro
                                                         l




                                                                                                                                                  TLP:WHITE
https://us-cert.cisa.gov/ncas/alerts/aa20-352a                                                                                                                9/17
7/10/2021                 Case   1:21-cv-00138-RP
                          Advanced                           Document
                                   Persistent Threat Compromise            43-19
                                                                of Government Agencies,Filed
                                                                                        Critical08/02/21         Page
                                                                                                Infrastructure, and      11Sector
                                                                                                                    Private  of 18Organizations | CISA
                                                    Typ
   IOC                                                    Notes              References           Source                                 TLP:WHITE
                                                   e
                                                         Resolves to KUBE
                                                                            https://www.volexit
                                                         CLOUD[.]com, IP
                                                                            y.com/blog/2020/1
                                                         registered to Ama
                                                                            2/14/dark-halo-lever
   3.87.182[.]149                                  IPv4 zon. Tracked by I                         Volexity
                                                                            ages-solarwinds-co
                                                         nsikt/RF as tied t
                                                                            mpromise-to-breach
                                                         o SUNBURST intr
                                                                            -organizations/
                                                         usion activity.
                                                         Resolves to SEOB
                                                                            https://www.volexit
                                                         UNDLEKIT[.]com,
                                                                            y.com/blog/2020/1
                                                         registered to Ama
                                                                            2/14/dark-halo-lever
   3.16.81[.]254                                   IPv4 zon. Tracked by I                         Volexity
                                                                            ages-solarwinds-co
                                                         nsikt/RF as tied S
                                                                            mpromise-to-breach
                                                         UNBURST intrusi
                                                                            -organizations/
                                                         on activity.
                                                                            https://www.volexit
                                                                            y.com/blog/2020/1
                                                         THEDOCCLOUD 2/14/dark-halo-lever
   54.215.192[.]52                                 IPv4                                           Volexity
                                                         [.]com             ages-solarwinds-co
                                                                            mpromise-to-breach
                                                                            -organizations/
                                                                            ttps://msrc-blog.mic
                                                                            rosoft.com/2020/12/
   019085a76ba7126fff22770d71bd901c325fc68ac55aa74       Trojan.MSIL.Sun
                                                    hash                    13/customer-guidan
   3327984e89f4b0134                                     Burst
                                                                            ce-on-recent-nation-
                                                                            state-cyber- attacks/
                                                                       https://msrc-blog.mi
                                                                       crosoft.com/2020/1
   ce77d116a074dab7a22a0fd4f2c1ab475f16eec42e1ded      Trojan.MSIL.Sun 2/13/customer-guida
                                                  hash
   3c0b0aa8211fe858d6                                  Burst           nce-on-recent-natio
                                                                       n-state-cyber- attack
                                                                       s/
                                                                              https://www.volexit
                                                                              y.com/blog/2020/1
                                                                              2/14/dark-halo-lever
   8.18.144[.]11                                       IPv4                                        Volexity
                                                                              ages-solarwinds-co
                                                                              mpromise-to-breach
                                                                              -organizations/
                                                                              https://www.volexit
                                                                              y.com/blog/2020/1
                                                                              2/14/dark-halo-lever
   8.18.144[.]12                                       IPv4                                        Volexity
                                                                              ages-solarwinds-co
                                                                              mpromise-to-breach
                                                                              -organizations/
                                                                              https://www.volexit
                                                                              y.com/blog/2020/1
                                                                              2/14/dark-halo-lever
   8.18.144[.]9                                        IPv4                                        Volexity
                                                                              ages-solarwinds-co
                                                                              mpromise-to-breach
                                                                              -organizations/
                                                                              https://www.volexit
                                                                              y.com/blog/2020/1
                                                                              2/14/dark-halo-lever
   8.18.144[.]20                                       IPv4                                        Volexity
                                                                              ages-solarwinds-co
                                                                              mpromise-to-breach
                                                                              -organizations/
                                                                              https://www.volexit
                                                                              y.com/blog/2020/1
                                                                              2/14/dark-halo-lever
   8.18.144[.]40                                       IPv4                                        Volexity
                                                                              ages-solarwinds-co
                                                                              mpromise-to-breach
                                                                              -organizations/
                                                                              https://www.volexit
                                                                              y.com/blog/2020/1
                                                                              2/14/dark-halo-lever
   8.18.144[.]44                                       IPv4                                        Volexity
                                                                              ages-solarwinds-co
                                                                              mpromise-to-breach
                                                                              -organizations/
                                                                              https://www.volexit
                                                                              y.com/blog/2020/1
                                                                              2/14/dark-halo-lever
   8.18.144[.]62                                       IPv4                                        Volexity
                                                                              ages-solarwinds-co
                                                                              mpromise-to-breach
                                                                              -organizations/
                                                                                                                                         TLP:WHITE
https://us-cert.cisa.gov/ncas/alerts/aa20-352a                                                                                                      10/17
7/10/2021             Case   1:21-cv-00138-RP
                      Advanced                           Document
                               Persistent Threat Compromise            43-19
                                                            of Government Agencies,Filed
                                                                                    Critical08/02/21         Page
                                                                                            Infrastructure, and      12Sector
                                                                                                                Private  of 18Organizations | CISA
                                                 Typ
   IOC                                               Notes    References           Source                                            TLP:WHITE
                                                 e
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   8.18.144[.]130                                IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   8.18.144[.]135                                IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   8.18.144[.]136                                IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   8.18.144[.]149                                IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   8.18.144[.]156                                IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   8.18.144[.]158                                IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   8.18.144[.]165                                IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   8.18.144[.]170                                IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   8.18.144[.]180                                IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   8.18.144[.]188                                IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   8.18.145[.]3                                  IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   8.18.145[.]21                                 IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/


                                                                                                                                     TLP:WHITE
https://us-cert.cisa.gov/ncas/alerts/aa20-352a                                                                                                   11/17
7/10/2021             Case   1:21-cv-00138-RP
                      Advanced                           Document
                               Persistent Threat Compromise            43-19
                                                            of Government Agencies,Filed
                                                                                    Critical08/02/21         Page
                                                                                            Infrastructure, and      13Sector
                                                                                                                Private  of 18Organizations | CISA
                                                 Typ
   IOC                                               Notes                References           Source                                TLP:WHITE
                                                 e
                                                                         https://www.volexit
                                                                         y.com/blog/2020/1
                                                                         2/14/dark-halo-lever
   8.18.145[.]33                                 IPv4                                         Volexity
                                                                         ages-solarwinds-co
                                                                         mpromise-to-breach
                                                                         -organizations/
                                                                         https://www.volexit
                                                                         y.com/blog/2020/1
                                                                         2/14/dark-halo-lever
   8.18.145[.]36                                 IPv4                                         Volexity
                                                                         ages-solarwinds-co
                                                                         mpromise-to-breach
                                                                         -organizations/
                                                                         https://www.volexit
                                                                         y.com/blog/2020/1
                                                                         2/14/dark-halo-lever
   8.18.145[.]131                                IPv4                                         Volexity
                                                                         ages-solarwinds-co
                                                                         mpromise-to-breach
                                                                         -organizations/
                                                                         https://www.volexit
                                                                         y.com/blog/2020/1
                                                                         2/14/dark-halo-lever
   8.18.145[.]134                                IPv4                                         Volexity
                                                                         ages-solarwinds-co
                                                                         mpromise-to-breach
                                                                         -organizations/
                                                                         https://www.volexit
                                                                         y.com/blog/2020/1
                                                                         2/14/dark-halo-lever
   8.18.145[.]136                                IPv4                                         Volexity
                                                                         ages-solarwinds-co
                                                                         mpromise-to-breach
                                                                         -organizations/
                                                                         https://www.volexit
                                                                         y.com/blog/2020/1
                                                                         2/14/dark-halo-lever
   8.18.145[.]139                                IPv4                                         Volexity
                                                                         ages-solarwinds-co
                                                                         mpromise-to-breach
                                                                         -organizations/
                                                                         https://www.volexit
                                                                         y.com/blog/2020/1
                                                                         2/14/dark-halo-lever
   8.18.145[.]150                                IPv4                                         Volexity
                                                                         ages-solarwinds-co
                                                                         mpromise-to-breach
                                                                         -organizations/
                                                                         https://www.volexit
                                                                         y.com/blog/2020/1
                                                                         2/14/dark-halo-lever
   8.18.145[.]157                                IPv4                                         Volexity
                                                                         ages-solarwinds-co
                                                                         mpromise-to-breach
                                                                         -organizations/
                                                                          https://www.volexit
                                                                          y.com/blog/2020/1
                                                                          2/14/dark-halo-lever
   8.18.145[.]181                                IPv4                                          Volexity
                                                                          ages-solarwinds-co
                                                                          mpromise-to-breach
                                                                          -organizations/
                                                                          https://www.volexit
                                                                          y.com/blog/2020/1
                                                        (corrected typo i
                                                                          2/14/dark-halo-lever
   13.57.184[.]217                               IPv4   n this IOC Decem                       Volexity
                                                                          ages-solarwinds-co
                                                        ber 18, 2020)
                                                                          mpromise-to-breach
                                                                          -organizations/
                                                                          https://www.volexit
                                                                          y.com/blog/2020/1
                                                                          2/14/dark-halo-lever
   18.217.225[.]111                              IPv4                                          Volexity
                                                                          ages-solarwinds-co
                                                                          mpromise-to-breach
                                                                          -organizations/
                                                                          https://www.volexit
                                                                          y.com/blog/2020/1
                                                                          2/14/dark-halo-lever
   18.220.219[.]143                              IPv4                                          Volexity
                                                                          ages-solarwinds-co
                                                                          mpromise-to-breach
                                                                          -organizations/


                                                                                                                                     TLP:WHITE
https://us-cert.cisa.gov/ncas/alerts/aa20-352a                                                                                                  12/17
7/10/2021             Case   1:21-cv-00138-RP
                      Advanced                           Document
                               Persistent Threat Compromise            43-19
                                                            of Government Agencies,Filed
                                                                                    Critical08/02/21         Page
                                                                                            Infrastructure, and      14Sector
                                                                                                                Private  of 18Organizations | CISA
                                                 Typ
   IOC                                               Notes    References           Source                                            TLP:WHITE
                                                 e
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   20.141.48[.]154                               IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   34.219.234[.]134                              IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   184.72.1[.]3                                  IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   184.72.21[.]54                                IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   184.72.48[.]22                                IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   184.72.101[.]22                               IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   184.72.113[.]55                               IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   184.72.145[.]34                               IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   184.72.209[.]33                               IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   184.72.212[.]52                               IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   184.72.224[.]3                                IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/
                                                              https://www.volexit
                                                              y.com/blog/2020/1
                                                              2/14/dark-halo-lever
   184.72.229[.]1                                IPv4                              Volexity
                                                              ages-solarwinds-co
                                                              mpromise-to-breach
                                                              -organizations/


                                                                                                                                     TLP:WHITE
https://us-cert.cisa.gov/ncas/alerts/aa20-352a                                                                                                  13/17
7/10/2021                  Case   1:21-cv-00138-RP
                           Advanced                           Document
                                    Persistent Threat Compromise            43-19
                                                                 of Government Agencies,Filed
                                                                                         Critical08/02/21         Page
                                                                                                 Infrastructure, and      15Sector
                                                                                                                     Private  of 18Organizations | CISA
                                                 Typ                                                                                      TLP:WHITE
   IOC                                           e
                                                     Notes         References           Source

                                                                   https://www.volexit
                                                                   y.com/blog/2020/1
                                                                   2/14/dark-halo-lever
   184.72.240[.]3                                IPv4                                   Volexity
                                                                   ages-solarwinds-co
                                                                   mpromise-to-breach
                                                                   -organizations/
                                                                   https://www.volexit
                                                                   y.com/blog/2020/1
                                                                   2/14/dark-halo-lever
   184.72.245[.]1                                IPv4                                   Volexity
                                                                   ages-solarwinds-co
                                                                   mpromise-to-breach
                                                                   -organizations/
                                                                   https://www.volexit
                                                                   y.com/blog/2020/1
                                                                   2/14/dark-halo-lever
   196.203.11[.]89                               IPv4                                   Volexity
                                                                   ages-solarwinds-co
                                                                   mpromise-to-breach
                                                                   -organizations/
                                                                   https://www.volexit
                                                                   y.com/blog/2020/1
                                                 dom               2/14/dark-halo-lever
   digitalcollege[.]org                                                                 Volexity
                                                 ain               ages-solarwinds-co
                                                                   mpromise-to-breach
                                                                   -organizations/
                                                                   https://www.volexit
                                                                   y.com/blog/2020/1
                                                 dom               2/14/dark-halo-lever
   freescanonline[.]com                                                                 Volexity
                                                 ain               ages-solarwinds-co
                                                                   mpromise-to-breach
                                                                   -organizations/
                                                                   https://www.volexit
                                                                   y.com/blog/2020/1
                                                 dom               2/14/dark-halo-lever
   globalnetworkissues[.]com                                                            Volexity
                                                 ain               ages-solarwinds-co
                                                                   mpromise-to-breach
                                                                   -organizations/
                                                                   https://www.volexit
                                                                   y.com/blog/2020/1
                                                 dom               2/14/dark-halo-lever
   kubecloud[.]com                                                                      Volexity
                                                 ain               ages-solarwinds-co
                                                                   mpromise-to-breach
                                                                   -organizations/
                                                                   https://www.volexit
                                                                   y.com/blog/2020/1
                                                 dom               2/14/dark-halo-lever
   lcomputers[.]com                                                                     Volexity
                                                 ain               ages-solarwinds-co
                                                                   mpromise-to-breach
                                                                   -organizations/
                                                                   https://www.volexit
                                                                   y.com/blog/2020/1
                                                 dom               2/14/dark-halo-lever
   seobundlekit[.]com                                                                   Volexity
                                                 ain               ages-solarwinds-co
                                                                   mpromise-to-breach
                                                                   -organizations/
                                                                   https://www.volexit
                                                                   y.com/blog/2020/1
                                                 dom               2/14/dark-halo-lever
   solartrackingsystem[.]net                                                            Volexity
                                                 ain               ages-solarwinds-co
                                                                   mpromise-to-breach
                                                                   -organizations/
                                                                   https://www.volexit
                                                                   y.com/blog/2020/1
                                                 dom               2/14/dark-halo-lever
   thedoccloud[.]com                                                                    Volexity
                                                 ain               ages-solarwinds-co
                                                                   mpromise-to-breach
                                                                   -organizations/
                                                                    https://www.volexit
                                                                   y.com/blog/2020/1
                                                 dom               2/14/dark-halo-lever
   virtualwebdata[.]com                                                                 Volexity
                                                 ain               ages-solarwinds-co
                                                                   mpromise-to-breach
                                                                   -organizations/


                                                                                                                                          TLP:WHITE
https://us-cert.cisa.gov/ncas/alerts/aa20-352a                                                                                                       14/17
7/10/2021                    Case   1:21-cv-00138-RP
                             Advanced                           Document
                                      Persistent Threat Compromise            43-19
                                                                   of Government Agencies,Filed
                                                                                           Critical08/02/21         Page
                                                                                                   Infrastructure, and      16Sector
                                                                                                                       Private  of 18Organizations | CISA
                                                   Typ                                                                                                               TLP:WHITE
   IOC                                             e
                                                       Notes              References              Source

                                                                          https://www.volexit
                                                                          y.com/blog/2020/1
                                                   dom                    2/14/dark-halo-lever
   webcodez[.]com                                                                              Volexity
                                                   ain                    ages-solarwinds-co
                                                                          mpromise-to-breach
                                                                          -organizations/
                                                                          https://blog.malwar
                                                                          ebytes.com/threat-a
   d0d626deb3f9484e649294a8dfa814c5568f846d5aa02d                         nalysis/2020/12/adv
                                                  hash
   4cdad5d041a29d5600                                                     anced-cyber-attack-
                                                                          hits-private-and-pub
                                                                          lic
                                                                          https://blog.malwar
                                                                          ebytes.com/threat-a
   c15abaf51e78ca56c0376522d699c978217bf041a3bd3c                         nalysis/2020/12/adv
                                                  hash
   71d09193efa5717c71                                                     anced-cyber-attack-
                                                                          hits-private-and-pub
                                                                          lic
                                                          New January
                                                          6, 2021     https://symantec-en
                                                                          terprise-blogs.securi
                                                   dom    Resolves to 1 ty.com/blogs/threat-
   ervsystem[.]com                                                                           Symantec
                                                   ain    98.12.75[.]11 intelligence/sunburs
                                                                        t-supply-chain-attac
                                                          2
                                                                          k-solarwinds


                                                          New January
                                                          6, 2021
                                                          Updated Jan
                                                                        https://otx.alienvaul
   infinitysoftwares[.]com
                                                   dom    uary 7, 2021: t.com/pulse/5fdce61
                                                   ain
                                                          corrected ty ef056eff2ce0a90de
                                                          po in this IO
                                                          C; updated s
                                                          ource
                                                          New January
                                                          6, 2021

   mobilnweb[.]com
                                                   dom    Updated Jan                             CISA
                                                   ain
                                                          uary 7, 2021:
                                                          updated sou
                                                          rce
                                                          New January
                                                          6, 2021


                                                          Sunburst Ins
                                                          taller


   02AF7CEC58B9A5DA1C542B5A32151BA1                Hash   File Name(s):                           Symantec Sunburst: Supply Chain Attack Targets Solar Winds Users
                                                          CORE-2019.
                                                          4.5220.20574
                                                          -SolarWinds-
                                                          Core-v2019.
                                                          4.5220-Hotfi
                                                          x5.msp




                                                                                                                                                                     TLP:WHITE
https://us-cert.cisa.gov/ncas/alerts/aa20-352a                                                                                                                               15/17
7/10/2021               Case   1:21-cv-00138-RP
                        Advanced                           Document
                                 Persistent Threat Compromise            43-19
                                                              of Government Agencies,Filed
                                                                                      Critical08/02/21         Page
                                                                                              Infrastructure, and      17Sector
                                                                                                                  Private  of 18Organizations | CISA
                                                   Typ                                                                                                                 TLP:WHITE
   IOC                                             e
                                                       Notes                 References             Source

                                                          New January
                                                          6, 2021


   0548eedb3d1f45f1f9549e09d00683f3a1292ec5        Hash   SSL hash for
                                                          198.12.75[.]1
                                                          12


   0f5d7e6dfdd62c83eb096ba193b5ae394001bac0367454      New January 6, 2
                                                  Hash                                              CISA
   95674156ead6557589                                  021
                                                          New January https://symantec-en
                                                          6, 2021     terprise-blogs.securi
   1817a5bf9c01035bcf8a975c9f1d94b0ce7f6a200339485                           ty.com/blogs/threat-
                                                   Hash                                           Symantec
   d8f93859f8f6d730c                                                         intelligence/sunburs
                                                          Sunburst Ba        t-supply-chain-attac
                                                                             k-solarwinds
                                                          ckdoor
                                                          New January
                                                          6, 2021


                                                          Sunburst Ins
                                                          taller
                                                          File Name(s):
   1b476f58ca366b54f34d714ffce3fd73cc30db1a        Hash                                             Symantec Sunburst: Supply Chain Attack Targets Solar Winds Users
                                                          CORE-2019.
                                                          4.5220.20574
                                                          -SolarWinds-
                                                          Core-v2019.
                                                          4.5220-Hotfi
                                                          x5.msp
   20e35055113dac104d2bb02d4e7e33413fae0e5a426e0      New January 6, 2
                                                 Hash                                               CISA
   eea0dfd2c1dce692fd9                                021
                                                                       https://otx.alienvaul
   2b3445e42d64c85a5475bdbc88a50ba8c013febb53ea9      New January 6, 2
                                                 Hash                  t.com/pulse/5fd6df9 CISA
   7119a11604b7595e53d                                021
                                                                       43558e0b56eaf3da8
                                                          New January 6, 2
   2dafddbfb0981c5aa31f27a298b9c804e553c7bc        Hash
                                                          021
   6e4050c6a2d2e5e49606d96dd2922da480f2e0c70082cc         New January 6, 2
                                                  Hash                                              CrowdStrike
   7e54449a7dc0d20f8d                                     021
   92bd1c3d2a11fc4aba2735d9547bd0261560fb20f36a0e         New January 6, 2
                                                   Hash                                             CISA
   7ca2f2d451f1b62690                                     021
   a3efbc07068606ba1c19a7ef21f4de15d15b41ef680832d        New January 6, 2
                                                   Hash                                             CISA
   7bcba485143668f2d                                      021
   a58d02465e26bdd3a839fd90e4b317eece431d28cab20          New January 6, 2
                                                 Hash                                               CISA
   3bbdde569e11247d9e2                                    021
                                                          New January https://symantec-en
                                                                      terprise-blogs.securi
   b820e8a2057112d0ed73bd7995201dbed79a79e13c79
                                                          6, 2021     ty.com/blogs/threat-
                                                Hash                                                Symantec
   d4bdad81a22f12387e07                                                      intelligence/sunburs
                                                          Sunburst Ba
                                                                             t-supply-chain-attac
                                                          ckdoor             k-solarwinds
                                                                             https://otx.alie
   b8a05cc492f70ffa4adcd446b693d5aa2b71dc4fa2bf502      New January 6, 2 nvault.com/pul
                                                   Hash
   2bf60d7b13884f666                                    021              se/5fd6df94355
                                                                             8e0b56eaf3da8
   cc082d21b9e880ceb6c96db1c48a0375aaf06a5f444cb0      New January 6, 2
                                                  Hash                                              CISA
   144b70e01dc69048e6                                  021
   e0b9eda35f01c1540134aba9195e7e6393286dde3e001f      New January 6, 2
                                                  Hash                                              CISA
   ce36fb661cc346b91d                                  021
                                                          New January
                                                          6, 2021
   e70b6be294082188cbe0089dd44dbb86e365f6a2        Hash
                                                          SSL hash for
                                                          107.152.35[.]
                                                          77
                                                                                                                                                                       TLP:WHITE
https://us-cert.cisa.gov/ncas/alerts/aa20-352a                                                                                                                                 16/17
7/10/2021                  Case   1:21-cv-00138-RP
                           Advanced                           Document
                                    Persistent Threat Compromise            43-19
                                                                 of Government Agencies,Filed
                                                                                         Critical08/02/21         Page
                                                                                                 Infrastructure, and      18Sector
                                                                                                                     Private  of 18Organizations | CISA
                                                         Typ                                                                                                                TLP:WHITE
   IOC                                                   e
                                                             Notes                References             Source

                                                                                 https://otx.alienvaul
                                                                New January 6, 2
   fd15760abfc0b2537b89adc65b1ff3f072e7e31c              Hash                    t.com/pulse/5fd6df9
                                                                021
                                                                                 43558e0b56eaf3da8
                                                                               https://otx.alie
                                                                               nvault.com/pul
   ffdbdd460420972fd2926a7f460c198523480bc6279dd6             New January 6, 2 se/5fd6df94355
                                                         Hash
   cca177230db18748e8                                         021
                                                                               8e0b56eaf3da8


                                                                New January
                                                                6, 2021
   107.152.35[.]77                                       IPv4
                                                                Resolves to i
                                                                nfinitysoftwa
                                                                res[.]com
                                                                               https://otx.alienvaul
                                                              New January 6, 2
   13.59.205[.]66                                        IPv4                  t.com/pulse/5fd825b
                                                              021
                                                                               7fa4eb2223a0cf812
                                                              New January 6, 2
   173.237.190[.]2                                       IPv4                                        CISA
                                                              021
                                                              New January 6, 2
                                                              021
                                                                Resolves to e
                                                                rvsystem[.]c
                                                                om
   198.12.75[.]112                                       IPv4                                            Symantec Sunburst: Supply Chain Attack Targets Solar Winds Users
                                                                Updated Jan
                                                                uary 7, 2021:
                                                                Corrected ty
                                                                po in resolve
                                                                s to domain
                                                                New January
                                                                6, 2021       https://www.volexit
                                                                                 y.com/blog/2020/1
                                                                Updated Jan 2/14/dark-halo-lever
   20.141.48[.]154                                       IPv4
                                                                uary 7, 2021: ages-solarwinds-co Volexity
                                                                updated refe mpromise-to-breach
                                                                rence and so -organizations/
                                                                urce
                                                                New January
   34.203.203[.]23                                       IPv4                                    CISA
                                                                7, 2021

   References
   [1] Volexity: Dark Halo Leverages SolarWinds Compromise to Breach Organizations
   [2] SolarWinds Security Advisory
   [3] FireEye: Highly Evasive Attacker Leverages SolarWinds Supply Chain to Compr…
   [4] GitHub: Azure / Azure-Sentinel - ADFSDomainTrustMods.yaml
   [5] GitHub: CISA: Sparrow
   [6] Lockheed Martin: Seven Ways to Apply the Cyber Kill Chain with a Threat Int…


   Revisions
   Initial version: December 17, 2020
   December 18, 2020: Updated note regarding initial vectors and key takeaways.
   December 19, 2020: Updated mitigation guidance, indicators of compromise table, and provided a downloadable STIX file of the IOCs.
   December 21, 2020: Added reference to NSA Cybersecurity Advisory: Detecting Abuse of Authentication Methods
   December 23, 2020: Added link to CISA.gov/supply-chain-compromise
   January 06, 2021: Updated Initial Access Vectors, Mitigations, and IOCs
   January 07, 2021: Updated IOCs
   Febraury 08, 2021: Updated IOCs
   April 13, 2021: Fixed Spelling Error
   April 15, 2021: Updated with Attribution Statement and SUNSHUTTLE MAR



                              This product is provided subject to this Notification and this Privacy & Use policy.
                                                                                                                                                                            TLP:WHITE
https://us-cert.cisa.gov/ncas/alerts/aa20-352a                                                                                                                                      17/17
